Citation Nr: 0805714	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation in an amount greater than $200.00 monthly.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Esq.

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1980.  The appellant in this case is one of the veteran's 
former spouses and the mother of two of his children.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which awarded a special 
apportionment of the veteran's disability compensation in the 
amount of $200.00 monthly for his former spouse for the care 
of two of his minor children, effective July 1, 2004.  The 
appellant appealed the decision, claiming that an increased 
apportionment was warranted.  

The Board notes that the RO has adequately developed this 
appeal in accordance with the due process requirements for 
simultaneously contested claims.  Neither the veteran nor the 
appellant has argued otherwise.  38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2007).

In connection with her appeal, the appellant requested and 
was scheduled for a hearing before a Veterans Law Judge in 
Washington, D.C.  In May 2006, prior to the hearing, the 
appellant withdrew her hearing request and asked that the 
Board proceed with consideration of her claim, based on the 
evidence of record.  

The Board notes that in May 2006 written arguments, the 
appellant's attorney raised, for the first time, the issue of 
entitlement to an earlier effective date for an apportionment 
of the veteran's VA benefits.  In Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that if a claimant wishes to 
obtain an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
Because the appellant's attorney raised the effective date 
issue well after the expiration of the appeal period 
following the November 2004 apportionment decision, the Board 
finds that such issue is not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking an additional apportionment of the 
veteran's VA disability compensation benefits on behalf of 
her two children with the veteran.  She contends that the 
veteran is not discharging his responsibility for the support 
of their children.  She argues that additional apportionment 
is necessary as she is experiencing financial hardship due to 
the nature of her employment and the financial burdens of 
caring for special needs children.  She claims that the 
veteran's income and earning potential is greater than hers.  

The veteran argues that the current apportionment of $200 
monthly represents "a balance between the needs of his 
children in the custody of [the appellant] against the needs 
of his other child and his own necessities."  He further 
argues that he is already legally required to pay child 
support payments to the appellant and that her actions "have 
caused him a loss of income and increased legal costs that 
have made it more difficult to discharge his responsibilities 
to [his children]."  See January 2006 written arguments, 
page 2.  More recently, the veteran has argued that "if I 
lose anymore of my compensation, then, I will not be able to 
live and pay my own bills."  See February 2006 letter.  

VA regulations provide for two types of apportionments.  
Under 38 C.F.R. § 3.450 (2007), "all or any part" of a 
veteran's compensation benefits may be apportioned if the 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

Alternatively, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents on the basis of the facts in the 
individual case as long as such apportionment would not cause 
undue hardship to other persons in interest, including the 
veteran.  38 C.F.R. § 3.451 (2007).

In this case, the record on appeal shows that the veteran's 
children with the appellant are not residing with him, nor 
has he been reasonably discharging his responsibility for 
their support.  In fact, according to an August 2006 order 
from The Hamilton County Superior Court, State of Indiana, 
the veteran was found to be in contempt of court for failing 
to comply with a child support order for $153 weekly, plus 
$50 weekly on arrears.  The Court determined that the current 
child support arrears was $12,837.27, as of July 31, 2006.  
The veteran was remanded to the custody of the Hamilton 
County Sheriff to serve a 30 day sentence.  

Based on the facts of this case, the Board finds that the 
appellant's entitlement to receive a monthly apportionment of 
the veteran's VA compensation benefits on behalf of their 
minor children has been adequately established.  38 C.F.R. § 
3.450.  In addition, she has demonstrated financial hardship 
and the RO has awarded the current apportionment on that 
basis, pursuant to 38 C.F.R. § 3.451 (2007).

Regardless of the type of apportionment, once it has been 
determined that an apportionment is warranted, the rate or 
amount of apportionment must be determined.  That is the 
question at issue in this case.  

Rates of apportionment are to be determined under the 
standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 
3.453 (2007).  In making such a determination, consideration 
will be given to such factors as the amount of VA benefits 
payable, other resources and income of the veteran and the 
dependents on whose behalf apportionment is claimed; and 
special needs of the veteran, his dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less 
than 20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451 
(2007).

In support of her claim, the appellant has provided 
voluminous documentation regarding her financial position, 
the special needs of her and her children, and her resources.  
However, her monthly income and expenses appear to have 
changed throughout the course of this appeal.  The most 
recent financial status report is dated in June 2005.  

The veteran, on the other hand, has failed to respond to VA's 
request that he provide detailed information regarding his 
income and living expenses.  Given that the law allows "all 
or any part" of his VA benefits to be apportioned to the 
appellant and their children, he is advised that it would be 
in his interests to submit an accurate accounting of his 
income, assets, and expenses since July 2004, with supporting 
documentation.  Without such information, the Board can only 
balance the appellant's considerable financial hardship in 
determining whether to apportion "all or any part" of his 
VA benefits to her and his children.  

In view of the foregoing, a monthly accounting of expenses 
and income from both parties is necessary in order to 
determine the proper rate of apportionment of the veteran's 
VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide detailed 
financial status reports for the time 
period from July 2004 to the present, 
with supporting documentation.  In 
reporting his monthly income, the veteran 
must include income for himself and all 
members of his household from all sources 
including, but not limited to, VA 
disability compensation income, Social 
Security disability income, income from 
rental properties, capital gains income, 
as well income from wages and salaries, 
including commission income.  The veteran 
should be advised that providing accurate 
financial information from July 2004 to 
the present may require more than one 
financial status report form, since the 
income, members of his household, and 
expenses may have changed during this 
period.  

2.  The RO should also contact the 
appellant and request that she complete 
financial status reports for the time 
period from June 2005 to the present, 
detailing her household income and 
expenses.  

3.  After conducting any additional 
development required in light of any 
responses received from the veteran and 
the appellant, the RO should readjudicate 
the claim, considering all the evidence 
of record.  If the benefit sought by the 
appellant is not granted in full, in 
accordance with applicable contested 
claim procedures, both parties must be 
provided a supplemental statement of the 
case and an opportunity to respond.  

The case should be returned to the Board, if in order.

Both the appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

